DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,2,4,5,11-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NGK Insulators (2020-0303230 A1) in view of Komico (KR 10-1415551 B1).
NGK discloses a wafer placement apparatus, comprising: a ceramic plate 20 defining a wafer placement surface 20a; an inner heater electrode 11 and an outer heater electrode 24 embedded within the ceramic plate 20; and an electrostatic electrode 28 embedded within the ceramic plate 20 between the heater electrodes 22,24 and the wafer placement surface 20a, wherein the electrostatic electrode 28 is formed as a mesh (see para 0029-0030 and Figs. 1-2). NGK differs from the claim by not being said to include a support stem coupled with the electrostatic chuck body and not having the second bipolar electrode comprising a continuous mesh extending through the at least two separated mesh sections of the first bipolar electrode. 
Komico teaches the support stem structure at paragraphs 0024-0034 and Figs 1-2, which show an elevating portion 140 coupled with a body unit 110. The second bipolar electrode extending through two separated mesh sections is taught in Fig. 3, which shows a first electrode 220 including a bridge electrode 250 extending through the second electrodes 230 having a circular sector shape.
It would have been obvious to combine the teachings of Komico into the NGK teachings to meet the claims because both teachings are related to electrostatic chuck devices with Komico teaching a connection of the support for a chuck that includes electrical conductors to simplify assembly of the chucking device arrangement and reduce the number of interconnected parts.
The additional features of claims 2,4-5 are addressed by Komico paragraphs 0035-0039 and figure 3, which shows a first electrode 220 including a bridge electrode 250 extending through the second electrodes 230 having a circular sector shape.
The additional features of claims 11,12,14 and 15 are addressed by NGK at para 0030, with the ceramic plate 20 being made of aluminum nitride or alumina.
Independent claims 13 and 20 lack the heater limitations of claim 1 and are fully addressed by the above cited rejection of claim 1 because removal or lack of inclusion of the heater is not an inventive step or feature that would enhance allowability.
Allowable Subject Matter
Claims 3,6-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The above mentioned claims recite additional features, such as the use of an RF power supply connected to the mesh electrodes, that have not been taught or fairly suggested by the prior art of record.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W JACKSON whose telephone number is (571)272-2051. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SWJackson
June 30, 2022
/STEPHEN W JACKSON/Primary Examiner, Art Unit 2836